DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 6-8, 10 and 12-17 are pending
Claims 4, 5, 9 and 11 are canceled
Claims 16-17 are new
Claims 1-3, 6, 10 and 12-15 are currently amended
Claims 1-3, 6-8, 10 and 12-17 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15 states “to influence the one or plurality of properties” and instead should state “to influence the one or the plurality of properties” for further clarity.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,085,174 B2.  Furthermore, claims 1-3, 5-10 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-9, 11 and 14 of co-pending Application No. 16/753821 (reference application), and unpatentable over claims 1-3, 5-13 and 15 of co-pending Application No. 16/753857 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application 16/753835 discloses a drinking water supply system including a drinking water piping system, a plurality of drinking water tapping points, at least one sensor, a central control device, a plurality of decentralised control elements, and a plurality of decentralised control devices.  Corresponding dependent claims 2-3, 5-10 and 12-15 disclose additional details including an actuation plan, commands, a user interface, a drinking water line, and a flushing operation. 
Regarding U.S. Patent 11,085,174 B2, independent claim 1 discloses a similar drinking water supply system including a drinking water piping system, a plurality of drinking water tapping points, at least one sensor, a central control device, and a plurality of decentralised control elements.  Corresponding dependent claims 2-12 disclose additional details including a plurality of sensors, a user interface, and a flushing operation.
Regarding co-pending Application No. 16/753821, independent claim 1 discloses a similar drinking water supply system including a drinking water piping system, a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding co-pending Application No. 16/753857, independent claim 1 discloses a similar drinking water supply system including a drinking water piping system, a plurality of drinking water tapping points, a central control device, and a plurality of sensors.  Corresponding dependent claims 2-3, 5-13 and 15 disclose additional details including a plurality of sensors and a user interface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (U.S. 2007/0090059 A1) (hereinafter “Plummer”) in view of Nortier et al. (U.S. 2005/0171709 A1) (hereinafter “Nortier”).

Regarding Claim 1:
Plummer teaches a drinking water supply system (see FIG. 1, a remote water quality monitoring system 20) (see paragraphs 5 and 20) comprising:
a drinking water piping system (see FIG. 1, dark bolded lines further illustrating pipes/conduits/lines),
a plurality of drinking water tapping points connected to the drinking water piping system (see FIG. 1, buildings 30, water towers 32 and/or houses 34) (see paragraph 20),
at least one sensor configured to determine measurement values (see FIGS. 2 and 4, sensors S1-S4) (see paragraphs 5, 9 and 21-22),
a central control device configured to receive and evaluate the measurement values determined by the at least one sensor (see FIGS. 1 and 4, host computer 24) (see paragraphs 7 and 20-21),
a plurality of decentralised control elements (see FIGS. 1, 2 and 4, one or more monitoring units 22) configured to influence one or a plurality of properties of water 
a plurality of decentralised control devices (see FIG. 1, one or more local data processors 44) (see paragraphs 21, 38 and 42), wherein each of the plurality of decentralised control devices are connected to one or more of the plurality of decentralised control elements for control thereof (see FIG. 1, one or more monitoring units 22 are connected to one or more local data processors 44) (see paragraphs 21, 38 and 42), 
wherein the central control device is configured to actuate the plurality of decentralised control elements to influence the one or plurality of properties of the water carried in the drinking water supply system (see FIG. 1, host computer 24 capable of actuating/controlling the one or more monitoring units 22) (see paragraph 31 further illustrating additional properties such as turbidity, temperature, etc.) (see paragraph 21 – “The data collected via sensors S1-S4 is transferred to monitoring gauges 42…transmitted…to local data processor 44.  Local data processor 44…that provides an interface between sensors S1-S4 and a central control and information logging system, such as host computer 24…”) (see paragraph 48 further discussing actions that occur such as process control, valve control, pump control, pH adjustment, machine 
wherein the central control device is configured to receive a user input (see FIG. 1, host computer 24 capable of actuating/controlling the one or more monitoring units 22) (see paragraph 31 further illustrating additional properties such as turbidity, temperature, etc.) (see paragraph 21 – “The data collected via sensors S1-S4 is transferred to monitoring gauges 42…transmitted…to local data processor 44.  Local data processor 44…that provides an interface between sensors S1-S4 and a central control and information logging system, such as host computer 24…”) (see paragraph 38 and 42).
Nortier further teaches a plurality of fixture controllers and a sensor, wherein each of the sensors and fixture controllers are connected to a rest room controller (local control unit or LCU).  In addition, the plurality of rest room controllers are further in communication with a central global command unit or water command center 44 capable of operating, functioning, adjusting and controller the rest room controllers, fixture controllers and the sensors in a group (controlling multiple rest room controllers at a time, or individually) (see Nortier paragraphs 28-33 and 37-39).
Plummer and Nortier are analogous inventions in the art of teaching a drinking water supply system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the drinking water supply system including the central control device of Plummer, to be capable of operating and controlling a plurality of decentralised control elements at a time (in a group) rather than individually controlling each decentralised control element, as taught by Nortier, in order 

Regarding Claim 2:
The combination of Plummer in view of Nortier teaches the drinking water supply system according to claim 1, wherein Nortier further teaches the control device is configured to actuate the at least two of the plurality of decentralised control elements of the virtual group, according to an actuation plan comprising the actuation command predefined for the at least two of the plurality of decentralised control elements that form the virtual group when the virtual group actuation command is received to actuate the virtual group (controlling multiple rest room controllers at a time, or individually) (see Nortier paragraphs 28-33 and 37-39).
Plummer and Nortier are analogous inventions in the art of teaching a drinking water supply system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the drinking water supply system including the central control device of Plummer, to be capable of operating and controlling a plurality of decentralised control elements at a time (in a group) rather than individually controlling each decentralised control element, as taught by Nortier, in order to effectively control the drinking water supply system for efficiency purposes (see Nortier paragraphs 28-33 and 37-39).




The combination of Plummer in view of Nortier teaches the drinking water supply system according to claim 2, wherein Nortier further teaches the actuation plan contains a plurality of the actuation commands for different control elements, and the control device is configured to actuate the control elements according to the actuation plan when the virtual group actuation command is received to carry out the predefined actuation plan (controlling multiple rest room controllers at a time, or individually) (see Nortier paragraphs 28-33 and 37-39).
Plummer and Nortier are analogous inventions in the art of teaching a drinking water supply system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the drinking water supply system including the central control device of Plummer, to be capable of operating and controlling a plurality of decentralised control elements at a time (in a group) rather than individually controlling each decentralised control element, as taught by Nortier, in order to effectively control the drinking water supply system for efficiency purposes (see Nortier paragraphs 28-33 and 37-39).

Regarding Claim 8:
The combination of Plummer in view of Nortier teaches the drinking water supply system according to claim 1, wherein Plummer further teaches the central control device is configured to control the control elements as a function of the received measurement values (see Plummer FIG. 1, host computer 24 capable of actuating/controlling the one or more monitoring units 22) (see Plummer paragraph 31 

Regarding Claim 10:
The combination of Plummer in view of Nortier teaches a method for controlling a drinking water supply system according to claim 1 (see Plummer FIG. 1, a remote water quality monitoring system 20) (see Plummer paragraphs 5 and 20), comprising:
receiving measurement values, in particular measurement values for one or different properties of the water carried in the drinking water supply system (see Plummer FIGS. 2 and 4, sensors S1-S4) (see Plummer paragraphs 5, 9 and 21-22) (see Plummer paragraph 31 further illustrating additional properties such as turbidity, temperature, etc.), and
controlling the drinking water supply system as a function of the received measurement values (see Plummer FIG. 1, host computer 24 capable of actuating/controlling the one or more monitoring units 22) (see Plummer paragraph 31 further illustrating additional properties such as turbidity, temperature, etc.) (see Plummer paragraph 21 – “The data collected via sensors S1-S4 is transferred to monitoring gauges 42…transmitted…to local data processor 44.  Local data processor 44…that provides an interface between sensors S1-S4 and a central control and information logging system, such as host computer 24…”).

Plummer and Nortier are analogous inventions in the art of teaching a drinking water supply system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the drinking water supply system including the central control device of Plummer, to be capable of operating and controlling a plurality of decentralised control elements at a time (in a group) rather than individually controlling each decentralised control element, as taught by Nortier, in order to effectively control the drinking water supply system for efficiency purposes (see Nortier paragraphs 28-33 and 37-39).

Regarding Claim 12:
The combination of Plummer in view of Nortier teaches a non-transitory computer readable medium comprising instructions that when executed by at least one processor of a control device of a drinking water supply system cause the at least one processor to initiate a performance of a method according to claim 10 (see Plummer FIG. 1, host computer 24 capable of actuating/controlling the one or more monitoring units 22) (see Plummer paragraph 31 further illustrating additional properties such as turbidity, 

Regarding Claim 14:
	The combination of Plummer in view of Nortier teaches the drinking water supply system of claim 1, wherein the plurality of decentralised control elements comprise at least one of an actuable pump or an actuable flow control valve configured to influence water flow through the different points of the water supply system (see paragraph 31 further illustrating additional properties such as turbidity, temperature, etc.) (see paragraph 21 – “The data collected via sensors S1-S4 is transferred to monitoring gauges 42…transmitted…to local data processor 44.  Local data processor 44…that provides an interface between sensors S1-S4 and a central control and information logging system, such as host computer 24…”) (see paragraph 48 further discussing actions that occur such as process control, valve control, pump control, pH adjustment, machine adjustment and additional other controls that further influence a property of water carried in the drinking water supply system at different points). 

Regarding Claim 15:
	The combination of Plummer in view of Nortier teaches the method according to claim 10, wherein the command to actuate the virtual group comprises a command to actuate the virtual group according to a predefined actuation plan, wherein the at least 

Regarding Claim 16:
	The combination of Plummer in view of Nortier teaches the method according to claim 10, wherein Plummer further teaches initiating control of the drinking water supply system with the control device (see Plummer FIGS. 1 and 4, host computer 24) (see Plummer paragraphs 7 and 20-21).

Regarding Claim 17:
	The combination of Plummer in view of Nortier teaches the drinking water supply system according to claim 1, wherein Plummer further teaches the central control device is further configured to:

	control the drinking water supply system as a function of the received measurement values (see Plummer FIGS. 1 and 4, host computer 24) (see Plummer paragraphs 7 and 20-21).
Nortier further teaches a plurality of fixture controllers and a sensor, wherein each of the sensors and fixture controllers are connected to a rest room controller (local control unit or LCU).  In addition, the plurality of rest room controllers are further in communication with a central global command unit or water command center 44 capable of operating, functioning, adjusting and controller the rest room controllers, fixture controllers and the sensors in a group (controlling multiple rest room controllers at a time, or individually) (see Nortier paragraphs 28-33 and 37-39).
Plummer and Nortier are analogous inventions in the art of teaching a drinking water supply system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the drinking water supply system including the central control device of Plummer, to be capable of operating and controlling a plurality of decentralised control elements at a time (in a group) rather than individually controlling each decentralised control element, as taught by Nortier, in order to effectively control the drinking water supply system for efficiency purposes (see Nortier paragraphs 28-33 and 37-39).

Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US 2007/0090059 A1) (hereinafter “Plummer”) in view of Nortier et al. (U.S. 2005/0171709 A1) (hereinafter “Nortier”) and further in view of Bartenstein (US 2017/0254052 A1).

Regarding Claim 6:
The combination of Plummer in view of Nortier teaches the drinking water supply system according to claim 1, wherein
the drinking water piping system has a drinking water line (see FIG. 1, dark bolded lines further illustrating pipes/conduits/lines),
a group of drinking water tapping points is provided which are connected to the drinking water line (see FIG. 1, buildings 30, water towers 32 and/or houses 34) (see paragraph 20),
a plurality of decentralised sensors is provided which are configured to determine information at drinking water tapping points of the group of drinking water tapping points (see FIGS. 2 and 4, sensors S1-S4) (see paragraphs 5, 9 and 21-22), and
the central control device is configured to control the performance at individual drinking water tapping points of the group of drinking water tapping points as a function of the information about the performance at drinking water tapping points of the group of drinking water tapping points (see FIGS. 1 and 4, host computer 24) (see paragraphs 7 and 20-21).
	The combination does not specifically teach flushing operations.

	Plummer, Nortier and Bartenstein are analogous inventions in the art of teaching a water quality system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the host computer 24 and the multiple local data processors 44 within the water drinking system 20 of Plummer, as modified by Nortier, to include flushing operations, as taught by Bartenstein, to further remove any undesired contaminants from the system and to prevent any clogging or flooding in the multiple houses due to contaminants (see Bartenstein paragraphs 7-9).

Regarding Claim 7:
The combination of Plummer in view of Nortier teaches the drinking water supply system according to claim 1, wherein
one or a plurality of decentralised sensors are provided which are configured to determine information in a predefined section of the drinking water piping system (see FIGS. 2 and 4, sensors S1-S4) (see paragraphs 5, 9 and 21-22), and
the central control device is configured to monitor the time in the predefined section of the drinking water piping system and to cause an action in the predefined section of the drinking water piping system when a predefined maximum time is exceeded (see FIG. 1, host computer 24 capable of actuating/controlling the one or more monitoring units 22) (see paragraph 31 further illustrating additional properties such as turbidity, temperature, etc.) (see paragraph 21 – “The data collected via 
The combination does not specifically teach flushing operations.
	Bartenstein teaches a system and method for flushing a drinking water installation (see Bartenstein FIGS. 2-3) (see Bartenstein paragraphs 7-9).
	Plummer, Nortier and Bartenstein are analogous inventions in the art of teaching a water quality system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the host computer 24 and the multiple local data processors 44 within the water drinking system 20 of Plummer to include flushing operations, as taught by Bartenstein, to further remove any undesired contaminants from the system and to prevent any clogging or flooding in the multiple houses due to contaminants (see Bartenstein paragraphs 7-9).

Regarding Claim 13:
The combination of Plummer in view of Nortier teaches the drinking water supply system of claim 1.
The combination does not explicitly teach flushing units that, when actuated, flush and/or drain water from the different points of the drinking water supply system.
	Bartenstein teaches a system and method for flushing a drinking water installation (see Bartenstein FIGS. 2-3) (see Bartenstein paragraphs 7-9).
Plummer, Nortier and Bartenstein are analogous inventions in the art of teaching a water quality system.  It would have been obvious before the effective filing date of the .
 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Senesh (US 2014/0332088 A1) in view of Plummer et al. (US 2007/0090059 A1) (hereinafter “Plummer”) (alternative rejection of independent claim 1).

Regarding Claim 1:
	Senesh teaches a drinking water supply system (Figs. 1-5) comprising:
a drinking water piping system (Figs. 1-5),
a plurality of drinking water tapping points (16 and 82) connected to the drinking water piping system (Figs. 1-5),
at least one sensor (40 and 42) configured to determine measurement values (paragraph 35),
a central control device (70) configured to receive and evaluate the measurement values (paragraph 35) determined by the at least one sensor (40 and 42),
a plurality of decentralised control elements (30, 32, and 34) configured to influence one or a plurality of properties of the water carried in the drinking water supply system at different points in the drinking water supply system (Figs. 1-5), and

wherein the central control device combines or is configured to combine at least two of the plurality of decentralised control elements to form a virtual group comprising the at least two of the plurality of decentralised control elements.
	Senesh does not explicitly teach a plurality of decentralised control devices which are connected in each case to one or more of the plurality of decentralised control elements for control thereof, wherein the at least two of the plurality of the decentralised control elements are connected to different decentralised control devices.
	Plummer teaches a plurality of decentralised control elements (see Plummer FIGS. 1, 2 and 4, one or more monitoring units 22), and a plurality of decentralised control devices (see Plummer FIG. 1, one or more local data processors 44) (see Plummer paragraphs 21, 38 and 42) which are connected in each case to one or more of the plurality of decentralised control elements for control thereof (see Plummer FIG. 1, one or more monitoring units 22 are connected to local data processors 44) (see Plummer paragraphs 21, 38 and 42).
	Senesh and Plummer are analogous inventions in the art of teaching a drinking water supply system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the drinking water supply system of Senesh to include the plurality of decentralised control devices of Plummer, connected to multiple and different plurality of decentralised control elements of .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nortier et al. (US 2005/0171709 A1) (hereinafter “Nortier”) (alternative rejection of independent claim 1).

Regarding Claim 1:
Nortier teaches a drinking water supply system (see FIGS. 1-3) comprising:
a drinking water piping system (see FIGS. 1-3),
a plurality of drinking water tapping points connected to the drinking water piping system (see FIG. 1 including toilets 12, urinals 14, sinks 16, trash receptacles 18) (see paragraph 25),
at least one sensor configured to determine measurement values (see FIG. 1, sensors 20, 22, 24, 26) (see paragraph 26),
a central control device configured to receive and evaluate the measurement values determined by the at least one sensor (see FIGS. 1-2, Global command unit),
a plurality of decentralised control elements configured to influence one or a plurality of properties of the water carried in the drinking water supply system at different points in the drinking water supply system (see FIG. 2, fixture controllers 38a, 38b, 38c) (see FIG. 1 including toilets 12, urinals 14, sinks 16, trash receptacles 18) (see paragraphs 10, 11, 25 and 31-32), and

wherein the central control device is configured to actuate the plurality of decentralised control elements to influence the one or plurality of properties of the water carried in the drinking water supply system (see FIG. 2, fixture controllers 38a, 38b, 38c) (see FIG. 1 including toilets 12, urinals 14, sinks 16, trash receptacles 18) (see paragraphs 10, 11, 25 and 31-32), and
wherein the central control device combines or is configured to combine at least two of the plurality of decentralised control elements to form a virtual group comprising the at least two of the plurality of decentralised control elements (see FIG. 2, fixture controllers 38a, 38b, 38c) (see FIG. 1 including toilets 12, urinals 14, sinks 16, trash receptacles 18) (see paragraphs 10, 11, 25 and 31-32).
Although Nortier teaches wherein a plurality of the decentralised control elements are connected to a local controller unit (LCU) 36 (see paragraph 30), it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the drinking water supply system of Nortier to have the plurality of decentralised control elements connected to different decentralised control devices so that a user is able to operate and control numerous control elements using different control devices to create a more efficient drinking water supply system (see FIG. 2, fixture controllers 38a, 38b, 38c) (see FIG. 1 including toilets 12, urinals 14, sinks 16, trash receptacles 18) (see paragraphs 10, 11, 25 and 31-32).


Other References Considered
Hyland et al. (US 2010/0156632 A1) teaches an infrastructure monitoring system and method.


Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections regarding claims 1-3, 5, 10 and 13-15 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new claim objection is now made (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding previous claims 1-3, 5-10 and 12-15 have been considered and are now withdrawn as a result of the current claim amendments.
The previous double patenting rejection has been considered and is held in abeyance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773